Citation Nr: 1021546	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the bilateral arms, to include as due to exposure to Agent 
Orange.

2.  Entitlement to service connection for a right upper 
extremity disability with shaking and tingling, to include as 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from January 1968 to January 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.
 
The Board notes that the appellant also appealed the denial 
of his claim for entitlement to service connection for 
anxiety in the January 2008 rating decision.  A December 2008 
rating decision granted entitlement to service connection for 
anxiety.  Therefore, the issue is not before the Board.

In a July 2008 statement, the appellant requests an Agent 
Orange exam for migraines.  The Board construes this as a 
claim for entitlement to service connection for migraines.  
As this issue has not been adjudicated, it is referred to the 
RO for adjudication.  
  
The issue of entitlement to service connection for 
migraines has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The evidence of record fails to establish that a skin 
disability is etiologically related to service.

2. The evidence of record fails to establish that a right 
upper extremity disability with shaking and tingling is 
etiologically related to service.


CONCLUSIONS OF LAW

1. A skin disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

2. A right upper extremity disability with shaking and 
tingling was not incurred in or aggravated by active service, 
and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187; Dingess/Hartman at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant identified 
relevant records in the possession of Riverway Clinics and 
completed a VA Form 21-4142, Authorization for Consent to 
Release Information, in October 2007.  The RO requested those 
records in a letter dated November 2007.  In December 2007, 
Riverway Clinics notified the VA that it was unable to locate 
the information requested in the November 2007 letter.  The 
May 2008 statement of the case noted that the Clinic had 
notified the VA that it was unable to locate the records 
requested.  The Board finds that the RO has made all 
reasonable attempts to obtain those records, further 
development would be fruitless.  The appellant has at no time 
referenced additional outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
appellant's claim because there was no evidence, other than 
his own lay assertion, that "'reflect[ed] that he suffered 
an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Service Connection

The appellant contends that he has a skin disability and a 
right upper extremity disability with shaking and tingling, 
to include as a result of exposure to Agent Orange in 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2009).  A Veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

A.  Skin Disability of the Bilateral Arms

The first element of a claim for service connection is that 
there must be evidence of a current disability.  In his 
November 2007 claim, the appellant asserted that he has a 
skin problem.  In a May 2009 statement, the appellant stated 
that he has had itching in his arms since service and cannot 
find anything to stop the itching.  There is no medical 
diagnosis of a skin condition in the record.  As a lay 
person, the appellant is competent to report to comment on 
his symptoms, but not the cause.  Symptoms of a skin 
condition may be capable of lay observation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).   Thus, the appellant's 
statements indicate he may have a skin disability, in 
satisfaction of the first element of service connection.

The Board will next consider the presumption of herbicide 
exposure.  The appellant's DD 214 reflects that the appellant 
served in the Republic of Vietnam for one year during 
service. As such, it is presumed that he was exposed to an 
herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Moreover, affirmative evidence does not exist to rebut that 
presumption.

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  There is no evidence the appellant has a 
condition covered by the presumption.  Therefore, service 
connection on a presumptive basis is not warranted.  

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  It is the policy of VA to administer the 
law under a broad interpretation, consistent with the facts 
in each case, with all reasonable doubt to be resolved in 
favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

There is no medical evidence of record that the appellant has 
a skin disability that is causally related to active service, 
to include exposure to an herbicide.  The appellant's service 
treatment records are negative for any complaint of a skin 
condition.  In an October 1969 report of medical history, the 
appellant denied having a having had a skin disease.  The 
accompanying report of medical examination reflects that, 
upon clinical examination, the appellant's skin was noted to 
be normal.

The only evidence indicating that the appellant had a chronic 
skin condition caused by service is the appellant's own 
statements.  In a May 2009 statement, the appellant reported 
that he transported supplies to the troops, and he had 
contact with all the supplies.  He stated that he also had 
details where he had to burn human discharge with diesel fuel 
and transport it to a dump.  Although the appellant is 
competent to report his symptoms, as a lay person, he is not 
competent to comment on the cause of his symptoms.  Jandreau, 
492 F.3d at 1377.  The appellant has not submitted any 
evidence indicating he has been diagnosed or received 
treatment for a skin condition that is related to his 
service.  In an October 2008 VA psychological examination, 
the appellant noted that he had virtually no medical 
problems.  The VA requested medical records concerning a skin 
condition from the Riverway Clinic, but the Clinic was unable 
to find records relating to a skin condition.

In the absence of evidence showing a chronic condition in 
service, the appellant's current diagnosis may still be 
service connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); see also 38 C.F.R. § 3.303(d).  
Although the appellant has claimed that he has had a skin 
condition since service, there is no objective evidence of 
continuity of symptomatology.  The Board acknowledges that 
the absence of any corroborating medical evidence supporting 
his assertions, in and of itself, does not render his 
statements incredible, but that such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of a veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  The appellant's 
service treatment records and October 1969 discharge 
examination report do not reflect that the appellant had a 
skin condition.  Thus, the Board does not find the 
appellant's contentions in this regard to be credible, when 
viewed in conjunction with the record as a whole.

The Board has considered whether presumptive service 
connection for chronic disease is warranted for a skin 
disability.  Certain conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.  In order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not establish any clinical manifestations of a 
skin condition within the applicable time period.  Inasmuch, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

In sum, the preponderance of the evidence is against a 
finding that the appellant has a skin disability related to 
his military service.  The appellant's service treatment 
records do not reflect that he was treated in service for any 
complaints relating to a skin disability.  There are no 
medical records concerning a skin condition.  Although the 
appellant has asserted that there is a nexus between the skin 
condition and service, as a lay person, he is not competent 
to make a medical conclusion.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  Consequently, the benefit-of-the-doubt 
rule is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



B. Right Upper Extremity Disability with shaking and tingling

In the November 2007 claim, the appellant contended that his 
rotary cuff, right shoulder, and arm shake and tingle.  In a 
July 2008 statement, the appellant reported that his arm and 
hand would tremble and go numb while he was working after 
service.  As a lay person, the appellant is competent to 
report on symptoms such as shaking and tingling.  See 
Espiritu, supra.  However, there is no medical diagnosis of 
record of a right upper extremity disability with shaking and 
tingling.  The VA requested records regarding his right 
shoulder, arm and hand tingling from the Riverway Clinic in 
November 2007, but was notified that such records could not 
be located.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  There is no evidence the appellant has a 
condition covered by the presumption.  Therefore, service 
connection on a presumptive basis is not warranted.  

Assuming the appellant has a right upper extremity 
disability, the other elements of service connection have not 
been met.  There is no evidence the appellant has a right 
upper extremity condition that is related to service, to 
include exposure to an herbicide.  In an October 1967 
induction report of medical history, the appellant noted that 
he was able to throw his shoulder out.  The appellant's 
service treatment records do not contain any complaints or 
references to a right upper extremity condition or shaking 
and tingling.  A February 1968 service treatment record noted 
that a neurological test was completely normal.  In the 
October 1969 report of medical history upon discharge from 
service, the appellant again noted that he had an arm that 
goes out of joint.  

The appellant has asserted that his right upper extremity 
condition is related to service.  However, although the 
appellant is competent to report symptoms, as a lay person, 
he is not competent to make medical conclusions.  See 
Espiritu, supra.  The claims folder does not contain any 
medical evidence supporting a nexus between service and a 
right upper extremity disability.   

The appellant claims that he has had a right upper extremity 
condition since service.  However, there is no other evidence 
of record supporting his assertion.  Although the absence of 
corroborating medical evidence does not render his statement 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan, supra.  Aside from reporting an 
arm going out of joint, the appellant's service treatment 
records do not indicate he was treated for any right upper 
extremity condition, to include shaking and tingling.  A 
neurological examination in service was normal.  Thus, the 
Board does not find the appellant's statements concerning 
continuity of symptomatology since service to be credible.

The Board has considered whether presumptive service 
connection for chronic disease is warranted for a right upper 
extremity condition.  Certain conditions will be presumed to 
have been incurred or aggravated in service if manifested to 
a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.  In order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not establish any clinical manifestations of a 
right upper extremity condition within the applicable time 
period.  Inasmuch, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

The Board finds the preponderance of the evidence is against 
a finding that the appellant has a right upper extremity 
disability related to his military service.  The appellant's 
service treatment records do not reflect that he was treated 
in service for any complaints relating to a right upper 
extremity disability, to include shaking and tingling.  There 
are no medical records of concerning a right upper extremity 
disability, to include shaking and tingling.  Although the 
appellant has asserted that there is a nexus between a right 
upper extremity disability and service, as a lay person, he 
is not competent to make a medical conclusion.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin disability of 
the bilateral arms, to include as due to exposure to Agent 
Orange, is denied.

Entitlement to service connection for a right upper extremity 
disability with shaking and tingling, to include as due to 
exposure to Agent Orange, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


